El Juez Asociado Se. Wolp,
emitió la opinión del tribunal.
En 27 de abril 1914, la Corte de Distrito de Iiumacao declaró culpable a Rodrigo Martínez del delito previsto en la sección 141 del Código Penal y lo condenó a pagar una multa de quinientos' dollars o a sufrir tres meses de cárcel. Contra dicha sentencia el acusado interpuso apelación pero no ha formulado alegato ni comparecido ante este tribunal. Sin embargo, de un examen de los autos aparece que fueron tales, los errores fundamentales que se cometieron en contra del apelante que no puede permitirse que subsista la sen-*7tencia condenatoria. La cansa fué iniciada a virtud de una denuncia, la cual es como sigue:
“Yo, Arturo 0. Bird, vecino de Fajardo, P. B., calle de Muñoz Bivera, formulo denuncia contra Bodrígo Martínez, por delito de infracción al artículo 141 del Código Penal de Puerto Bico, cometido de la manera siguiente: Que en 13 de enero de 1914 y en Fajardo, P. B., del Distrito Judicial Municipal de Fajardo; P. B., dicbo acu-sado maliciosa y voluntariamente y con intención premeditada de defraudar a Hijos de J. Bird y León que es una sociedad mercantil con domicilio en Fajardo, de la cual es socio gestor el denunciante, 'enajenó una casa de su propiedad que había dado previamente en garantía a sus acreedores dichos Hijos de J. Bird León, mediante documento firmado de su puño y letra en el cual se comprometió a no enajenar dicha casa sin previo consentimiento por escrito de dichos acreedores.”
Si examinamos los lieelaos de esta denuncia no vemos que en ella se impute ningún delito contra las leyes de Puerto Rico. La causa se siguió de acuerdo con la sección 141 del Código Penal de Puerto Rico, la cual es como sigue:
“SeccióN 141.' — Yodo deudor que fraudulentamente -alejare sus bienes o efectos fuera de la jurisdicción de los tribunales, o que frau-dulentamente enajenare, traspasare, cediere u ocultare sus bienes con el propósito de defraudar, entorpecer o demorar a sus acreedores en sus derechos, reclamaciones o demandas, incurrirá en cárcel por un término máximo de un año, o multa, máxima de cinco mil (5,000) dollars, o ambas penas.”
Como es bien sabido, el Código Penal de Puerto Rico fué tomado de California cuyo código heredó de Inglaterra la ley relativa a las enajenaciones fraudulentas. Pero la ley de Inglaterra no varía grandemente de la ley civil en lo que respecta a qué es lo que constituye un traspaso frau-dulento. G-eneralmente para que exista fraude debe pro-barse que la persona a quien se acusa del delito de haber cometido un fraude .se ha valido de algún artificio, ardid o trama por los cuales al parecer realiza cierta cosa cuando en realidad de verdad está ejecutando' alguna otra clandestina-*8mente, por la cual recibe cierto beneficio propio a costa de otra persona. En otras palabras, deberá-mostrarse que el acusado se lia enriquecido a expensas de otra persona, como sucede en el caso de una venta simulada en la cual el acu-sado en realidad conserva la posesión o dominio de la pro-piedad. Para que pueda existir un traspaso fraudulento ■debe haber alguna connivencia entre el deudor y la persona a- quien se verifica el traspaso de la propiedad, debiendo además aparecer en' todos los casos, la intención por parte del vendedor, en un traspaso que se alegue ha sido hecho fraudulentamente, de recibir algún beneficio propio.
La denuncia formulada en este caso a lo sumo expresa que Rodrigo Martínez se comprometió con la mercantil Hijos de J. Bird y León a no enajenar cierta casa de su propie-dad sin previo consentimiento de sus acreedores y que a pesar de ello vendió la referida propiedad a otra persona. Es verdad que en ella se alega que lo hizo maliciosa y volun-tariamente y con la intención de defraudar a sus acreedores, pero estas palabras con las cuales -se describía la intención del deudor no son sino meras conclusiones legales que no surgen de la relación detallada que se ha hecho del acto come-tido por el acusado. De los hechos no aparece lo que se co-noce con el nombre de traspaso fraudulento. No se demues-tra que la refexuda -venta no hubiera sido hecha de buena fé. Ciertamente que el hecho alegado en este caso como cons-titutivo esencialmente del delito consiste solamente en. haber vendido la casa el acusado no obstante la promesa que hizo de no verificarlo. La idea de haberse llevado a efecto un traspaso por virtud del -cual el deudor vendió fraudulenta-mente su casa está contradicha por la relación especificada que se hace en la denuncia de que su delito consistió en vender una propiedad sin el consentimiento previo de sus acree-dores.
Aun cuando tal vez pudiera alegarse que las palabras de la denuncia están de acuerdo con el estatuto en cuanto *9por ellas se alega que el traspaso fue hecho fraudulenta-mente, los hechos probados en el juicio muestran, sin embargo, que el caso es uno más bien a favor del acusado que de la supuesta teoría de la denuncia a que acabamos de refe-rirnos. Los hechos desarrollados en el juicio quizás apa-recen mejor expresados en el alegato del Fiscal. La siguiente puede considerarse como la prueba del caso según ha sido resumida por el Fiscal, a saber:
“Que en el mes de enero de 1913, y en Fajardo, el acusado, Rodrigo Martínez, adeudaba a la casa de Hijos de J. Bird y León una suma de dinero; que Arturo C. Bird como miembro de dicha casa hizo un convenio con el Sr. Rodrigo Martínez p.or el cual este último se comprometió a satisfacer dicha suma en el plazo de tres meses. Que Rodrigo Martínez firmó un documento en el que puso como garan-tía una casa que tenía en la calle Muñoz Rivera de Fajardo, compro-metiéndose a no venderla ni a disponer de ella sin previo consenti-miento por escrito de uno de los socios de la casa de Hijos de J. Bird y León. Que este documento fué prorrogado en varias ocasiones y que al vencerse el último plazo en 24 de julio, el denunciante le escri-bió una carta al acusado para que viniera a cumplir con la obligación. Después de esto se desprende que Rodrigo Martínez obtuvo una pró-rroga y que vencida ésta y con fecha 2 de enero le escribieron otra carta para que pagara la deuda. Después de haberse vencido la obli-gación y después de haber recibido esta carta, en la que el acusado era requerido p.ara el pago, como se deja ya dicho, el citado, Rodrigo Martínez traspasó la propiedad que garantizaba la suma que adeu-daba a Hijos de J. Bird y León a cierto individuo. En el acto de la vista se presentó la escritura de traspaso. Del producto de esta' venta parece que el citado Martínez pagó el importe de una hipoteca a Doña María de los Angeles, y desde luego dejó de pagar la suma que adeu-daba a la casa de Hijos de J. Bird y León.
“La prueba de descargo admite que Rodrigo Martínez traspasó la propiedad y que no pagó al denunciante.”
Yernos, pues, que Rodrigo Martínez ya era deudor de • Hijos de J. Bird y León; que aparentemente, y con el ob-jeto de que se le ampliara su crédito- otorgó una escritura • en la cual se comprometió a no vender sin el consentimiento de sus acreedores; que en realidad vendió, pero el producto *10de la venta lo empleó en pagar a otro acreedor. _ Esos hechos no constituyen nn traspaso fraudulento. El deudor no cum-plió con la promesa que hizo a Hijos de J. Bird y León pero el mero incumplimiento de una promesa o ejecución de un contrato no constituye un delito; Rodrigo Martínez quedó en posesión y dominio de su casa; tenía el absoluto dominio de la. misma aunque gravado por la hipoteca al otro acree-dor, y una persona en el ejercicio del dominio de'su propie-dad tiene el derecho de venderla. El quebrantó la promesa pero su violación no constituye de modo alguno un traspaso y por tanto no se ha imputado ningún delito de acuerdo con el artículo 141 del- Código Penal. Además era al Fiscal a a quien incumbía probar en el juicio que el traspaso fué frau-dulento. No solamente no se probó que la venta realizada por Rodrigo Martínez era fraudulenta, o que recibirá él algún beneficio por virtud de la misma, sino que ha sido admitido por el Fiscal que el producto de dicha venta fué empleado en el pago de una hipoteca anterior que gravaba a dicha pro-piedad. La preferencia de un acreedor a otro por el deudor no es fraudulenta a falta de un estatuto que regule tales pre-ferencias. 20 Cyc., páginas 472 y siguientes. El contrato celebrado con la mercantil Hijos de J. Bird y León era pura-mente personal y no estaba garantizado. El traspaso no fué fraudulento, sino bona fide por el cual el deudor quedó natural y absolutamente privado de su dominio sobre la pro-piedad. ■
Debe revocarse la sentencia y absolverse al acusado.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del .Toro, Aldrey y Hutchison.